



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Killeen, 2015 ONCA 706

DATE: 20151021

DOCKET: C59633

Watt, Hourigan and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jason Killeen

Appellant

Patrick J. Leckey, for the appellant

James V. Palangio, for the respondent

Heard: October 19, 2015

On appeal from the decision of Justice J. Robert
    MacKinnon of the Superior Court of Justice, sitting as a summary conviction
    appeal court on October 23, 2014, dismissing an appeal from the conviction
    entered on April 24, 2014 by Justice Michael Harpur of the Ontario Court of
    Justice.

APPEAL BOOK ENDORSEMENT

[1]

We are not satisfied that this is a case in which leave to appeal should
    be granted.

[2]

The applicant seeks to advance here grounds twice litigated, at trial
    and on summary conviction appeal.

[3]

The applicant relies on well-settled legal principles. At least one of
    the issues is inextricably intertwined with findings of fact made at trial and thus
    may not raise a question of law alone.

[4]

Further, the applicant seems to regard an appeal under s. 839 as a
    second appeal from the judgment at trial. It is not. It is, rather, an appeal
    from the decision of the summary conviction appeal court.

[5]

We are not persuaded that either ground meets the standard for granting
    leave under
R. v. R.(R.)
.

[6]

Leave to appeal is refused.


